Citation Nr: 1432111	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  12-31 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities secondary to diabetes mellitus.

2.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from January 15, 2010, and in excess of 50 percent from August 9, 2012.

3.  Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to September 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2010 and May 2012 rating decisions of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In November 2012, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in January 2014, he, by and through his duly authorized representative, withdrew his hearing request. 
 
In October 2012, the RO increased the disability rating for PTSD to 50 percent effective August 9, 2012.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

During a June 2012 Decision Review Officer hearing, the Veteran indicated that a private physician treats his diabetes mellitus.  In the November 2012 substantive appeal, the Veteran's representative asserted that the Veteran has been diagnosed with diagnosed peripheral neuropathy.  As VA physicians have concluded that the Veteran does not have peripheral neuropathy, it is inferred that the private physician who is treating the Veteran's diabetes mellitus diagnosed peripheral neuropathy.  On remand, the Veteran must provide any outstanding private medical records, including those related to diagnosis and/or treatment of peripheral neuropathy, or authorize VA to obtain the records.  See 38 C.F.R. § 3.159(c)(1); 


In a January 2014 letter, the Veteran's representative referenced VA treatment records that are not included in the evidence of record.  Upon appeal, these records must be obtained.  38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran's claim for TDIU is also remanded, as it is inextricably intertwined with his claim for a higher initial rating for PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request authorization and consent to release information to VA, for any physician who has diagnosed and/or treated his peripheral neuropathy.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the peripheral neuropathy.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records from the Martinsburg VA Medical Center, dated since November 2012.

3.  Finally, readjudicate the issues on appeal, including the issue of entitlement to a TDIU.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

